Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                             
                                                 RESPONSE TO AMENDMENT
Based on applicants’ amendment, filed on 12/16/2021, see page 2 through 21 of the remark, with respect to cancellation of claims 6-7, 9, 11, 19, 20, 22, 27 and amended claims 1, 3, 8, 10, 14, 16-17, 21, 24 and 28, they have been fully considered but are moot in view of the new ground (s) of rejection as necessitated by applicant’s amendment is made. 
           Based on applicant’s amendment the rejections of 35 U.S.C 112(a) and 35 U.S.C. 101 for claims 1, 14, 27 and 28, are hereby withdrawn.
           Examiner respectfully wants to point out, this is a response to proposed amendments that were initiated by the Examiner and telephone interviews with applicant’s representative. Examiner suggested ways to clarify the independent claim or amend the claim that may overcome the prior art of record, but agreement was not reached at this time.

           Contrary to the applicant’s assertion, that Addison and Hoof, whether considered individually or combined, fail to disclose or suggest “receiving one or more videos that include visual frames of one or more individuals performing exercises (or performing motion as stated in specification page 3, regarding heart rate or pulse)”.
           The Examiner has thoroughly reviewed Applicant's argument and believes the cited reference to reasonably and properly meet the claims limitation. Examiner indicates, that Addison clearly disclosed:
           (I)   see abstract, the present invention relates to the field of “particular non-contact, video-based monitoring of pulse rate”, respiration rate, motion, and oxygen saturation, and measuring a vital sign. 
           (II)    Also (see page 5, paragraph, [0076], non-contact monitoring such as video-based exercise and movement. 
           (III)    Also page 6, paragraphs, [0079] and [0082], FIG. 2B shows the system 200 being implemented to monitor multiple patients, such as patients 212A and 212B. Because the detector 214 in the system is non-contact, it can be used to monitor more than one patient at the same time. A method for this implementation will be described in further detail below. These Red, Green, and Blue values change over time due to the patient's physiology, though the changes may be too subtle to be noticed by the naked human eye viewing the video stream. For example, the patient's heartbeat causes blood to pulse through the tissue under the skin, which causes the color of the skin to change slightly--causing the value corresponding to the Red, Green, or Blue component of each pixel to go up and down. These changes in the pixel signals can be extracted by the processor. The regions within the field of view where these changes are largest can be identified and isolated to focus on the physiologic signal. For example, in many patients, the forehead is well-perfused with arterial blood, so pixels within the patient's forehead exhibit heartbeat-induced modulations that can be measured to determine the patient's heartrate);
           Finally, page 8, paragraph, [0097] For example, in an example involving “motion”, this method enables the monitoring system to continue to track the vital sign through movement of the patient, even as the patient moves or rotates with respect to the camera. 

           Contrary to the applicant’s assertion, as he traverses, regarding limitations of amended claims, that neither Addison nor Hoof, disclose or suggest “performing motion compensation to generate skin color signals for the detected exposed skin, wherein the performing of the motion compensation for precisely aligning frames of the detected exposed skin”, and generating the skin color signals using the precisely aligned frames of the detected exposed skin”.
           Examiner respectfully want to point out , that combination of Addison and Hoof Chen 
           While regarding claim 1, Addison discloses, page 9, paragraph, [0077] FIG. 2A shows a video-based remote monitoring system 200 includes a non-contact, the detector 210 includes a camera 214, such as a video camera. The camera includes a detector exposed to a field of view 216 that encompasses at least a portion of the patient 212. In some embodiments, the field of view 216 encompasses exposed skin of the patient, in order to detect physiologic signals visible from the skin such as arterial oxygen saturation (SpO2 or SvidO2). The camera generates a sequence of images over time. A measure of the amount, color, or brightness of light within all or a portion of the image over time is referred to as a light intensity signal. In an embodiment, each image includes a two-dimensional array or grid of pixels, and each pixel includes three color components--for example, red, green, and blue. 
           Also page 9, paragraphs, [0101] FIG. 5E shows a method for video-based monitoring of a patient's vital signs, according to an embodiment. The method includes receiving a video signal from a video camera at 511. The video signal includes a plurality of sequential image frames, each image frame having a field of view that includes exposed skin of a patient, such as the face or forehead.
           But does not explicitly state, “aligning frames of the detected exposed skin”.
           On the other hand Hoof reference in the same field of “RGB-Image-Based differential heart rate detection”, teaches (page 2, paragraph, [0021] according to one aspect, an apparatus is disclosed for measuring computer-generated signals captured from one or more images of a particular ROI. In one aspect, the one or more images are captured by a camera. Computer-generated signals are detected from the one or more images and used to perform alignment, e.g., registration. By so doing, per-frame motions including but not limited to talking and blinking can be corrected. Thereafter, the corrected signal can be applied to a second signal from the second or successive captured image. An intensity of the second signal is measured. Preferably, the measured intensity provides an estimated heart rate, i.e., pulse rate. Also page 5, paragraph, [0072] the term "non-contact" refers to monitors whose measuring device (such as a detector) is  
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Addison invention according to the teaching of Hoof because to combine, Addison system and method of using a non-contact, video-based system and method to determine heart rate using color signals to generate skin colors. According to the teaching of Hoof that uses a non-contact video to determine heart rate in a moving subject by aligning the image frames, would provide a clearer, smoother and more precise method of correcting motion and color deviation in a moving image to extract heart rate information.





DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-2, 4-5, 14-15, 17-18, 23 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Addison et al (U.S. Pub No: 2017/0238805 A1) in view of Hoof et al (U.S. Pub No: 2016/0106329 A1). 
           Regarding claim 1, Addison discloses a method for contact-less measurement of heart rate, the method comprising (see abstract, the present invention relates to the field of medical monitoring, and in particular non-contact, video-based monitoring of pulse rate, respiration rate, motion, and oxygen saturation. Also page 4, paragraph, [0071] measuring a vital sign from the filtered signals. The video signal is detected by a camera that views but does not contact the patient. Also page 6, paragraph, [0082], so pixels within the patient's forehead exhibit heartbeat-induced modulations that can be measured to determine the patient's heartrate);
           receiving one or more videos that include visual frames of one or more individuals performing exercises (see page 5, paragraph, [0076], some remote video cameras may improve patient mobility and comfort, by freeing patients from wired tethers or bulky wearable sensors. This untethering may benefit patients who need exercise and movement.
           Also page 6, paragraphs, [0079] and [0082], FIG. 2B shows the system 200 being implemented to monitor multiple patients, such as patients 212A and 212B. Because the detector 
           detecting at least some exposed skin from the individuals in the videos (see page 6, paragraph, [0083] to focus on this physiologic signal, the processor identifies a region of interest (ROI) within the image frame. In an embodiment, the region of interest includes “exposed skin” of the patient, such that the physiologic properties of the skin can be observed and measured. For example, in the embodiment of FIG. 3A, one region of interest includes a forehead region 330, which includes part of the patient's forehead. The processor determines the location of the patient's forehead within the head region 314, for example based on empirical ratios for a human face, and divides the forehead into distinct regions, for example, regions 1A, 2A, and 3A);
           performing motion compensation to generate skin color signals for the detected exposed skin, wherein the performing of the motion compensation comprises performing motion compensation for precisely aligning frames of the detected exposed skin (see page 5, paragraph, [0077], the camera operates at a frame rate, which is the number of image frames taken per 
           generating the skin color signals using the precisely aligned frames of the detected exposed skin, wherein the generating comprises estimating a skin color for each frame by taking a spatial average over pixels of at least a portion of the exposed skin for R, G, and B channels, respectively (see page 6, paragraph, [0084] within an individual region of interest, the Red components of the pixels in that region are combined together to produce one time-varying Red pixel signal from that region. The same is done for the Blue and Green pixels. The result is three time-varying pixel signals from each region, and these are plotted in FIG. 4A. The plots in FIG. 4A are derived from the regions 1A, 2A, 3A, and 316 of FIG. 3A. FIG. 4A also shows a plot labeled "Combined Forehead." The Combined Forehead plot shows the combined pixel signals from all three identified regions 1A, 2A, and 3A, meaning that the Red components from all three regions are combined together and plotted over time, as are the Green components and the Blue components. Different sub-sets of regions can be combined together to produce different combinations of pixel signals. Though three forehead regions 1A, 2A, and 3A are shown in FIG. 3A, the forehead, or any other area of interest, can be sub-divided into more or fewer regions, in various shapes or configurations. (Other examples are described in more detail below with reference to FIGS. 5A and 5B.) Pixel signals can be combined by summing or averaging or weighted averaging. In an embodiment, the combined pixel signals are obtained by averaging the Red (or Blue, or Green) color values of the pixels within the region, so that regions of different sizes can be compared against each other. Also page 8, paragraph, [0096] the selected regions of interest can change over time due to changing physiology, changing noise conditions, or patient movement. In each of these situations, criteria can be applied for selecting a pixel, group of pixels, or region into the combined signal. Criteria are applied to enhance the physiologic signals 
           applying an operation to remove remaining motion traces from the frames such that the heart rate traces dominate (see page 8, [0097] for example, in an example involving motion, when the patient turns his or her head, the regions of interest that previously demonstrated heart rate with the best amplitude are no longer visible to the camera, or may be covered in shadow or over-exposed in light. New regions of interest become visible within the field of view of the camera, and these regions are evaluated with the criteria to identify the best candidates for the desired vital sign. For example, referring to FIG. 5A, cells or groups of pixels at the edges of the forehead region 503 can be added or removed from the combined signal during motion as they enter and exit the forehead region. This method enables the monitoring system to continue to track the vital sign through movement of the patient, even as the patient moves or rotates with respect to the camera. 
           Also page 10, paragraph, [0109] a video-based method for measuring a vital sign of a patient includes receiving a video signal, displaying on a display screen an image frame from the video signal, and receiving from a user a first user input that identifies a location of a first region of interest within the image frame. The method includes extracting from the first region of interest a first color signal comprising a time-varying intensity of one or more pixels in the first 
           and extracting and outputting the heart rate of the individuals using a frequency estimator of the skin color signals (page 10, paragraphs, [0111-0112] as discussed above, a region of interest can be formed based on pixels that modulate with the patient's heart rate. Heart rate can then be calculated from the frequency content of that pixel signal. An example method for calculating heart rate is shown in FIG. 10B. The method includes capturing video, acquiring and averaging color signals (shown as pR, pG, and pB for "photoplethysmogram" red, green, and blue) within a well-perfused ROI, de-noising the signal, performing an FFT (fast Fourier transform) operation over a sliding time window (such as 20 seconds) to identify frequency components of the signals, finding peak frequencies, and accumulating peaks over a period of time (such as one second). De-noising includes filtering the signal to remove noise sources and frequencies outside of a known physiologic range. Examples of filtering operations to remove noise are described below with reference to FIGS. 17A and 17B. In accumulating peaks, the method may add frequencies multiple times based on their relative height, and may add harmonics of already-added frequencies only once. Frequency peaks are added to the accumulator at the frame rate, such as 25-30 times per second. Then, once per second, the method finds a median frequency from the accumulated ones, and determines heart rate from the median frequency. The determined heart rate is added to an ongoing average, and then posted for 
           However regarding claim 1, Addison discloses, page 9, paragraphs, [0101] FIG. 5E shows a method for video-based monitoring of a patient's vital signs, according to an embodiment. The method includes receiving a video signal from a video camera at 511. The video signal includes a plurality of sequential image frames, each image frame having a field of view that includes exposed skin of a patient, such as the face or forehead.
           But does not explicitly state, “aligning frames of the detected exposed skin”.
           On the other hand Hoof reference in the same field of “RGB-Image-Based differential  
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Addison invention according to the teaching of Hoof because to combine, Addison system and method of using a non-contact, video-based system and method to determine heart rate using color signals to generate skin colors. According to the teaching of Hoof that uses a non-contact video to determine heart rate in a moving subject by aligning the image frames, would provide a clearer, smoother and more precise method of correcting motion 
           Regarding claim 2, Addison discloses the method according to claim 1, wherein said at least some exposed skin comprises at least one face, wherein the skin color signals comprise face color signals, and wherein said at least a portion of the exposed skin comprises a cheek of the at least one face (see Figs. 5A, 5B, also page 6, paragraph, [0084] within an individual region of interest, the Red components of the pixels in that region are combined together to produce one time-varying Red pixel signal from that region. The same is done for the Blue and Green pixels. The result is three time-varying pixel signals from each region, and these are plotted in FIG. 4A. The plots in FIG. 4A are derived from the regions 1A, 2A, 3A, and 316 of FIG. 3A. FIG. 4A also shows a plot labeled "Combined Forehead." The Combined Forehead plot shows the combined pixel signals from all three identified regions 1A, 2A, and 3A, meaning that the Red components from all three regions are combined together and plotted over time, as are the Green components and the Blue components. Different sub-sets of regions can be combined together to produce different combinations of pixel signals. Though three forehead regions 1A, 2A, and 3A are shown in FIG. 3A, the forehead, or any other area of interest, can be sub-divided into more or fewer regions, in various shapes or configurations. (Other examples are described in more detail below with reference to FIGS. 5A and 5B.) Pixel signals can be combined by summing or averaging or weighted averaging. In an embodiment, the combined pixel signals are obtained by averaging the Red (or Blue, or Green) color values of the pixels within the region, so that regions of different sizes can be compared against each other).
           Regarding claim 4, Addison discloses the method according to claim 1, further comprising performing de-trending to remove illumination variation from the skin color signals (see page 3, paragraph, [0059] the frame rate may be adjusted to reject noise, as explained in 
           Regarding claim 5, Addison discloses the method according to claim 1, wherein the applying of the operation to remove the remaining motion traces from the frames comprises applying at least one of a motion frequency notching operation or adaptive filtering operation (see claim 1, also page 16, paragraph, [0154] in the frequency domain, peaks are identified that remain stationary over a duration of time. Over a sufficient period of time (long enough for a few cycles of the vital sign--for example, 5-10 seconds for heart rate, or 20-30 seconds for respiration rate), peaks that remain stationary are likely to be non-physiological, such as peaks caused by aliasing from flickering room lights, while physiologic peaks should move and shift with the patient's state. A frequency transform such as an FFT can be performed over different time durations (such as different window sizes), and the frequencies that remain stationary, by appearing the same regardless of window size, are likely to be non-physiological. These 
           Regarding claim 15, Addison discloses the apparatus according to claim 14, wherein said at least some exposed skin comprises at least one face, wherein the skin color signals comprise face color signals, and wherein said at least a portion of the exposed skin comprises a cheek of the at least one face (see page 6, paragraph, [0084] within an individual region of interest, the Red components of the pixels in that region are combined together to produce one time-varying Red pixel signal from that region. The same is done for the Blue and Green pixels. The result is three time-varying pixel signals from each region, and these are plotted in FIG. 4A. The plots in FIG. 4A are derived from the regions 1A, 2A, 3A, and 316 of FIG. 3A. FIG. 4A also shows a plot labeled "Combined Forehead." The Combined Forehead plot shows the combined pixel signals from all three identified regions 1A, 2A, and 3A, meaning that the Red components from all three regions are combined together and plotted over time, as are the Green components and the Blue components. Different sub-sets of regions can be combined together to produce different combinations of pixel signals. Though three forehead regions 1A, 2A, and 3A are shown in FIG. 3A, the forehead, or any other area of interest, can be sub-divided into more or fewer regions, in various shapes or configurations. (Other examples are described in more detail below with reference to FIGS. 5A and 5B.) Pixel signals can be combined by summing or averaging or weighted averaging. In an embodiment, the combined pixel signals are obtained by 
           Regarding claim 17, Addison discloses the apparatus according to claim 14, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to perform de-trending to remove illumination variation from the skin color signals (see page 3, paragraph, [0059] the frame rate may be adjusted to reject noise, as explained in more detail below. In an embodiment, a method for video-based monitoring of a vital sign of a patient includes receiving a video signal from a video camera having a field of view exposed to a patient, the video signal comprising a time-varying intensity signal for each of a plurality of pixels in the field of view; combining the intensity signals of selected pixels to produce a time-varying regional intensity signal; transforming the regional intensity signal into the frequency domain to produce a regional frequency signal; operating the video camera at a first frame rate during a first period of time, and at a second, different frame rate during a second, subsequent period of time; identifying, in the regional frequency signal, a noise peak at a first frequency during the first period of time that moves to a second, different frequency upon a transition from the first period of time to the second period of time; filtering the regional intensity signal to remove the frequency of the noise peak; and measuring a vital sign of the patient from the filtered regional intensity signal).
           Regarding claim 18, Addison discloses the apparatus according to claim 14, wherein the applying of the operation to remove the remaining motion traces from the frames comprises applying at least one of a motion frequency notching operation or adaptive filtering operation (see claim 1, also page 16, paragraph, [0154] in the frequency domain, peaks are identified that remain stationary over a duration of time. Over a sufficient period of time (long enough for a few 
            With regard to claims 14, 23 and 28, the arguments analogous to those presented above for claims 1, 2, 4, 5, 15, 17 and 18, are respectively applicable to claims 14, 23 and 28.    

Allowable Subject Matter
Claims 3, 8, 10, 12, 13, 16, 21, 24, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


                                                         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
February 4, 2022